       Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF VERMONT


Juan Rodriguez, Jr.,

               Plaintiff,

               v.                                     Civil Action No. 5:19–cv–143-gwc-jmc

Michael Touchette et al.,

       Defendants.


                      REPORT AND RECOMMENDATION AND
                            OPINION AND ORDER
                                 (Docs. 13, 16)

       Juan Rodriguez, Jr., a Vermont inmate proceeding pro se, brings this action

under 42 U.S.C. § 1983 alleging that Defendants violated his constitutional rights

by extending his period of incarceration beyond that imposed on him by the

sentencing court. (Doc. 5 at 3–4; Doc. 6 at 13.) Specifically, Rodriguez claims that

Defendants are improperly requiring him to “submit to the Vermont Sex Offender

Registry” for a previous, unrelated offense in Connecticut and that he has been cited

for his failure to register, thereby precluding his release on the date he expected.

(Doc. 5 at 3.) He names as Defendants Michael Touchette, former Commissioner of

the Vermont Department of Corrections (DOC),1 and Joel Machado, Corrections

Service Specialist at Northern State Correctional Facility (NSCF) in Vermont.


         1 Since the filing of this suit, Michael Touchette has stepped down as Commissioner of the

DOC. As Touchette’s successor has not yet been appointed, under Federal Rule of Civil Procedure
25(d), the Commissioner of the Vermont DOC is automatically substituted for Touchette in his
official capacity as Defendant in this case.
      Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 2 of 17




(Id. at 1; Doc. 16 at 1–2.) Rodriguez seeks injunctive relief as well as money

damages. (Doc. 5 at 6–7, 19–20.)

      Presently before the Court is Defendants’ Motion to Dismiss Rodriguez’s

Complaint (Doc. 16), and Rodriguez’s second Motion to Amend his Complaint and to

clarify the Court’s September 27, 2019 Opinion and Order (Doc. 13). As explained

below, Rodriguez’s Motion to Clarify (Doc. 13) is GRANTED. However, for the

reasons also set forth below, I recommend that Defendants’ Motion to Dismiss

(Doc. 16) be GRANTED, and that Rodriguez’s Motion to Amend Complaint (Doc. 13)

be DENIED.

                                     Background

      In his Complaint, Rodriguez alleges that he was preparing to be released

from NSCF when he was called into his caseworker’s office on or about July 8, 2019.

(Doc. 5 at 3, 18.) He states that his caseworker, Defendant Joel Machado, informed

him that “Connecticut messed up when they let [him] off probation” for his previous

offense, and that under Vermont law, “anyone and everyone with [his] type of

offen[s]e must submit to lifetime registration as a sex offender.” (Id. at 3.)

Rodriguez alleges that Machado also told him that he was now being cited for his

failure to register. (Id.) He states that Machado then presented him with a

“Registry Worksheet.” (Id. at 6.) He claims that when he asked Machado what

would happen if he didn’t sign the worksheet, Machado told him he would receive

another citation for failing to register. (Id. at 4, 6.) Rodriguez states that he felt




                                            2
      Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 3 of 17




“angry and bullied,” and on the worksheet next to his signature, wrote, “I am being

forced by VT DOC to sign this.” (Id. at 6.)

      Rodriguez asserts that he completed his sentence for the Connecticut offense

and placement on a sex offender registry was never a condition of his probation for

that offense. (Id. at 3.) He contends that, as a result of the DOC requiring him to

register as a sex offender as well as the citation that was to be issued for failing to

do so, he is being improperly held in DOC custody beyond the date he expected to be

released. (Id. at 3–4.) He states that he did not file any grievances about the issue

through the NSCF grievance procedure because he did not believe “that a grievance

would be treated with any amount of impartiality or fairness” and he “was afraid of

further acts to discriminate against [him].” (Id. at 8–9.)

      Rodriguez seeks an injunction to compel Defendants “to cease . . . impeding

on his rights.” (Id. at 19.) He further seeks compensatory and punitive damages.

(Id. at 19–20.) Defendants have moved to dismiss the Complaint. (Doc. 16.)

                                       Analysis

I.    Legal Standards

      In evaluating whether to dismiss a complaint for failure to state a claim upon

which relief can be granted under Federal Rule of Civil Procedure 12(b)(6), the court

tests the pleading for “facial plausibility.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct




                                            3
      Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 4 of 17




alleged.” Iqbal, 556 U.S. at 678. This does not require a plaintiff to provide

“detailed factual allegations” to support his claims, Twombly, 550 U.S. at 555, but

plaintiffs must allege facts that permit “more than a sheer possibility that a

defendant has acted unlawfully,” Iqbal, 556 U.S. at 678. Accordingly, allegations

that “are so vague as to fail to give the defendants adequate notice of the claims

against them,” are subject to dismissal. Sheehy v. Brown, 335 F. App’x 102, 104

(2d Cir. 2009); see also Twombly, 550 U.S. at 555 (“Factual allegations must be

enough to raise a right to relief above the speculative level.”).

      In assessing the adequacy of the pleadings, a court must accept all factual

assertions as true and draw all reasonable inferences in favor of the plaintiff.

Lanier v. Bats Exch., Inc., 838 F.3d 139, 150 (2d Cir. 2016). However, “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678; see Twombly, 550 U.S. at 555,

557 (holding that a pleading containing “a formulaic recitation of the elements of a

cause of action,” “labels and conclusions,” or “naked assertion[s]” devoid of factual

enhancement, does not satisfy Federal Rule of Civil Procedure 8(a)). A complaint is

properly dismissed where, as a matter of law, “the allegations in [it], however true,

could not raise a claim of entitlement to relief.” Id. at 558. Because Rodriguez is

representing himself, in addition to accepting his factual allegations as true, the

court is also required to read his Complaint liberally and construe it to raise the

strongest possible argument. Harris v. Miller, 818 F.3d 49, 56–57 (2d Cir. 2016)

(per curiam).




                                            4
      Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 5 of 17




       On the other hand, “[a] case is properly dismissed for lack of subject matter

jurisdiction under Rule 12(b)(1) when the district court lacks the statutory or

constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110,

113 (2d Cir. 2000); see McKay v. New York, Case # 16-CV-6834-FPG, 2018 WL

1046792, at *2 (W.D.N.Y. Feb. 26, 2018) (“The proper vehicle for challenging

standing or asserting mootness is thus a Rule 12(b)(1) motion to dismiss.”). When a

defendant brings a fact-based Rule 12(b)(1) motion, he is permitted to “proffer[]

evidence beyond the [complaint].” Carter v. HealthPort Technologies, LLC, 822 F.3d

47, 57 (2d Cir. 2016). “In opposition to such a motion, the plaintiff[] will need to

come forward with evidence of their own” to controvert any factual issues raised by

the defendant regarding the court’s subject-matter jurisdiction. Id. Thus, a district

court considering a Rule 12(b)(1) motion “may consider evidence outside the

pleadings.” Morrison v. Nat’l Australia Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008).

If the evidence proffered by the defendant “does not contradict plausible allegations

that are themselves sufficient” to establish jurisdiction, the plaintiff may simply

rely on the allegations in the complaint. Carter, 822 F.3d at 57.

II.    42 U.S.C. § 1983

       Rodriguez brings his claims pursuant to 42 U.S.C. § 1983. Under § 1983, a

plaintiff may bring suit “against ‘[e]very person who, under color of any statute . . .

of any State . . . subjects, or causes to be subjected, any citizen . . . to the deprivation

of any rights, privileges, or immunities secured by the Constitution and laws. . . .’”

Wyatt v. Cole, 504 U.S. 158, 161 (1992) (alterations in original) (quoting 42 U.S.C.




                                             5
       Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 6 of 17




§ 1983). “The purpose of § 1983 is to deter state actors from using the badge of their

authority to deprive individuals of their federally guaranteed rights and to provide

relief to victims if such deterrence fails.” Id. The U.S. Supreme Court has

identified two elements of a § 1983 claim: “a plaintiff [(1)] must allege the violation

of a right secured by the Constitution and laws of the United States, and [(2)] must

show that the alleged deprivation was committed by a person acting under color of

state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

       Section 1983 does not itself create or establish a federally protected right;

instead, it creates a cause of action to enforce federal rights created elsewhere, such

as a federal constitutional right. Albright v. Oliver, 510 U.S. 266, 271 (1994). Here,

Rodriguez alleges that Defendants violated his “[First] Am[]endment rights to

freedoms.” (Doc. 5 at 2.) However, he also uses language suggesting claims under

the Double Jeopardy Clause (id. at 16 (“It’s like being convicted twice for the same

crime.”)), the Eighth Amendment (Doc. 13 at 3 (alleging “cruel [and] unusual

punishment”); id. at 7 (alleging “deliberate indifference”)), and the Fourteenth

Amendment (Doc. 5 at 16 (asserting that registration requirement was imposed

“without notice, [and] without a fair hearing”)). Because I recommend dismissal for

the reasons discussed below, it is unnecessary to determine the constitutional

provision under which Rodriguez’s claim arises.

III.   Mootness

       Defendants argue that Rodriguez’s claim is moot. (Doc. 16 at 4–5.) The

mootness doctrine requires that “an actual controversy . . . be extant at all stages of




                                           6
       Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 7 of 17




the case, not just at the time the complaint is filed.” Thompson v. Carter, 284 F.3d

411, 415 (2d Cir. 2002) (quoting Beyah v. Coughlin, 789 F.2d 986, 988 (2d Cir.

1986)). “A case is deemed moot where the problem sought to be remedied has

ceased, and where there is no reasonable expectation that the wrong will be

repeated.” Prins v. Coughlin, 76 F.3d 504, 506 (2d Cir. 1996) (per curiam) (internal

quotation marks omitted); see also Martin-Trigona v. Shiff, 702 F.2d 380, 386

(2d Cir. 1983) (“The hallmark of a moot case or controversy is that the relief sought

can no longer be given or is no longer needed.”).

       Defendants contend that Rodriguez’s claim is moot because he has received

the remedy he seeks in this action—namely, “having the sex offender registration

requirement eliminated.” (Doc. 16 at 5.) Defendants attach to the Motion to

Dismiss a letter from the Vermont Crime Information Center (VCIC), which states

that the DOC has determined that Rodriguez is not required to register with the

Vermont Sex Offender Registry and that VCIC will therefore not pursue his

registration. (Doc. 16-2.)

       Rodriguez brought suit because he was allegedly being required to register as

a sex offender in Vermont for his previous offense in Connecticut.2 Because he is no

longer required to submit to sex offender registration, “the issue[] in dispute

between the parties [is] no longer live.” Lillbask ex rel. Mauclaire v. State of Conn.


         2 Rodriguez also alleges that Machado told him that he was being cited for his failure to

register and would receive another citation if he refused to sign the “Registry Worksheet.” (Doc. 5
at 3, 6.) Pursuant to Rule 3(h) of the Vermont Rules of Criminal Procedure, an officer may issue a
citation to appear to any person the officer has probable cause to believe has committed a crime.
However, there is no allegation that Rodriguez was ever issued a citation or otherwise charged with
failure to register as a sex offender.



                                                 7
      Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 8 of 17




Dep’t of Educ., 397 F.3d 77, 84 (2d Cir. 2005) (internal quotation marks omitted).

Accordingly, his claim for injunctive relief is moot as such relief “is no longer

needed.” Martin-Trigona, 702 F.2d at 386. I therefore recommend Defendants’

Motion to Dismiss Rodriguez’s claim for injunctive relief be GRANTED.

IV.   Exhaustion Under the Prison Litigation Reform Act (PLRA)

      Defendants assert that Rodriguez failed to exhaust his administrative

remedies and he has not shown significant “special circumstances” to excuse his

non-exhaustion. (Doc. 16 at 5–10.) Under the PLRA, “[n]o action shall be brought

with respect to prison conditions under section 1983 . . . or any other Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

Proper exhaustion requires inmates to comply with and complete the prison

grievance procedures in place at the institution to which they are confined. See

Jones v. Bock, 549 U.S. 199, 218 (2007) (“[I]t is the prison’s requirements, and not

the PLRA, that define the boundaries of proper exhaustion.”); Woodford v. Ngo,

548 U.S. 81, 90 (2006) (“Proper exhaustion demands compliance with an agency’s

deadlines and other critical procedural rules . . . .”). Moreover, the “exhaustion

requirement applies to all inmate suits about prison life, whether they involve

general circumstances or particular episodes . . . .” Porter v. Nussle, 534 U.S. 516,

532 (2002).

      Exhaustion under the PLRA is “not a jurisdictional predicate,” but rather

“failure to exhaust is an affirmative defense.” Giano v. Goord, 380 F.3d 670, 675




                                            8
       Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 9 of 17




(2d Cir. 2004), abrogated on other grounds by Ross v. Blake, 136 S. Ct. 1850 (2016).

Because it is an affirmative defense, the burden lies with the defendant “to

demonstrate nonexhaustion”; it is “not [the] [p]laintiff’s burden to plead exhaustion

with particularity.” Barnes v. Cty. of Monroe, 85 F. Supp. 3d 696, 722 (W.D.N.Y.

2015). Accordingly, the court should only grant a motion to dismiss on failure to

exhaust grounds where “nonexhaustion is evident on the face of the plaintiff’s

complaint.” Preterotti v. Souliere, Civil Action No. 2:16–cv–72–wks–jmc, 2016 WL

7971319, at *3 (D. Vt. Dec. 28, 2016).

       Inmates are exempt from the exhaustion requirement when administrative

remedies are “unavailable.” Ross, 136 S. Ct. at 1858. An administrative procedure

is unavailable when (1) it “operates as a simple dead end—with officers unable or

consistently unwilling to provide any relief to aggrieved inmates”; (2) it is “so

opaque that it becomes, practically speaking, incapable of use”; and (3) where

“prison administrators thwart inmates from taking advantage of a grievance

process through machination, misrepresentation, or intimidation.” Id. at 1859–60.3

Exhaustion is required even when some of the relief sought is not available under

the grievance process. See Booth v. Churner, 532 U.S. 731, 739 (2001) (holding that

the PLRA requires exhaustion “regardless of the fit between a prisoner’s prayer for




        3 Contrary to Defendants’ assertions, the “special circumstances” exception to the PLRA’s

exhaustion requirement is no longer good law. See Ross, 136 S. Ct. at 1858 (rejecting “special
circumstances” exception, deeming it “a thing of the past” and holding that the exhaustion analysis
instead focuses on the functional availability of administrative remedies); see also Williams v. Corr.
Officer Priatno, 829 F.3d 118, 123 (2d Cir. 2016) (acknowledging that Hemphill v. New York,
380 F.3d 680 (2d Cir. 2004), which set forth the Second Circuit’s “special circumstances” exception,
was abrogated in part by Ross).



                                                   9
     Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 10 of 17




relief and the administrative remedies possible”); Weller v. Dykeman, Civil Action

No. 5:10–CV–181, 2012 WL 5409663, at *5 (D. Vt. Oct. 10, 2012) (“[P]risoners must

utilize state grievance procedures even where the relief sought, such as money

damages, is not offered through those procedures.”).

       Here, Rodriguez states that NSCF has a grievance procedure in place, but

admits that he did not exhaust that process. (Doc. 5 at 8.) Although there is no

evidence that the applicable administrative remedies were functionally unavailable

to him, he alleges that because DOC officials themselves committed the acts giving

rise to his complaint, he did not believe he “would be treated with any amount of

impartiality or fairness.” (Id. at 9.) He further asserts that he was afraid of

retaliation and “further acts to discriminate against [him].” (Id.)

       However, these speculative and conclusory statements are unavailing.

Rodriguez’s concern that his grievances would not be fairly considered by prison

officials, and it would therefore be futile to file any complaints, is insufficient to

excuse his obligation to exhaust administrative remedies. See Harrison v. Goord,

No. 07 Civ. 1806(HB), 2009 WL 1605770, at *4 (S.D.N.Y. June 9, 2009) (“Prisoners

are required to exhaust their administrative remedies even if they believe that

administrative remedies would be ineffective or futile.” (internal quotation marks

omitted)); McMillian v. Walters, Civ. No. 9:16-CV-0277 (MAD/DJS), 2017 WL

8894737, at *3 (N.D.N.Y. Dec. 18, 2017) (“An inmate’s belief that administrative

remedies would be futile is not a valid excuse establishing the unavailability of such

remedies.”). Moreover, Rodriguez offers no specific facts to support his contention




                                            10
     Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 11 of 17




that he was afraid of retaliation; there is no allegation that Defendants “acted

affirmatively” to prevent Rodriguez from availing himself of the grievance process.

Pridgen v. Beatie, No. 9:16-CV-535 (DNH/CFH), 2018 WL 1402049, at *8 (N.D.N.Y.

Jan. 17, 2018); see also id. (“[A] generalized fear of retaliation is insufficient to

overcome a failure to exhaust administrative remedies.”); Harrison v. Stallone,

No. 9:06-CV-902 (LEK/GJD), 2007 WL 2789473, at *5 (N.D.N.Y. Sept. 24, 2007) (“If

an inmate could simply state that he feared retaliation, there would be no point in

having a grievance procedure . . . .”). Accordingly, NSCF’s administrative remedies

were available to Rodriguez and he is not exempt from the exhaustion requirement.

       Because nonexhaustion is evident on the face of Rodriguez’s Complaint, I

recommend Defendants’ Motion to Dismiss the Complaint for failure to exhaust

administrative remedies be GRANTED.

V.     Official-Capacity Claims for Money Damages

       Defendants, both DOC officials, also move to dismiss Rodriguez’s claims

against them in their official capacities. (Doc. 16 at 10–12.) Section 1983 allows

suit against “persons.” State officers sued in their official capacity are not “persons”

subject to suit under § 1983. See Will v. Mich. Dep’t. of State Police, 491 U.S. 58, 71

(1989) (“Obviously, state officials literally are persons. But a suit against a state

official in his or her official capacity is not a suit against the official but rather is a

suit against the official’s office.”); Hafer v. Melo, 502 U.S. 21, 27 (1991).

Accordingly, Defendants in their official capacities are not “persons” under § 1983

and Rodriguez’s claims against them must be dismissed.




                                             11
      Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 12 of 17




       In addition, the Eleventh Amendment4 protects a state from suits in federal

courts unless there has been an explicit and unequivocal waiver of immunity by a

state or a similarly clear abrogation of immunity by Congress. See Kentucky v.

Graham, 473 U.S. 159, 169 (1985); Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 99 (1984). This protection also extends to suits for money damages

against state officials in their official capacity. Brandon v. Holt, 469 U.S. 464, 471

(1985). The State of Vermont has not waived its Eleventh Amendment sovereign

immunity. In fact, the Vermont Legislature has specifically preserved the State’s

immunity under that Amendment. See 12 V.S.A. § 5601(g) (Vermont Tort Claims

Act reserves Eleventh Amendment immunity for all claims not specifically waived).

It is also well settled that Congress did not abrogate state sovereign immunity by

enacting § 1983. See Quern v. Jordan, 440 U.S. 332, 340–42 (1979). Consequently,

Rodriguez’s claims against Defendants in their official capacities are barred.5

VI.    Personal Involvement

       Defendant Touchette further argues that Rodriguez’s claims against him in

his individual capacity should be dismissed for lack of personal involvement. (Doc.

16 at 12–14.) “It is well settled in this Circuit that personal involvement of




       4  The Eleventh Amendment bars federal suits against state governments by citizens of
another state or foreign country as well as by a state’s own citizens. See Hans v. Louisiana, 134 U.S.
1, 15 (1890).
        5 To the extent that the DOC is a party to this suit, and given its status as a state agency,

any claims brought against it are also barred by the Eleventh Amendment. See Pennhurst, 465 U.S.
at 100 (finding that agencies and departments of a state are entitled to assert the state’s Eleventh
Amendment immunity); see also Thompson v. Pallito, 949 F. Supp. 2d 558, 572 (D. Vt. 2013)
(“Neither a state nor one of its agencies . . . is a ‘person’ under § 1983.” (quoting Spencer v. Doe,
139 F.3d 107, 111 (2d Cir. 1998))).



                                                 12
     Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 13 of 17




defendants in alleged constitutional deprivations is a prerequisite to an award of

damages under § 1983.” Spavone v. N.Y. State Dep’t Corr. Servs., 719 F.3d 127, 135

(2d Cir. 2013) (internal quotation marks omitted); see also Warren v. Pataki,

823 F.3d 125, 136 (2d Cir. 2016). However, supervisory officials may not be held

liable merely because they hold positions of authority. Black v. Coughlin, 76 F.3d

72, 74 (2d Cir. 1996); Richardson v. Goord, 347 F.3d 431, 435 (2d Cir. 2003) (per

curiam) (“[M]ere linkage in the prison chain of command is insufficient to implicate

[prison officials] in a § 1983 claim.” (internal quotation marks omitted)).

      In order to prevail on a § 1983 cause of action against an individual, a

plaintiff must establish some “tangible connection” between the unlawful conduct

and the defendant. Bass v. Jackson, 790 F.2d 260, 263 (2d Cir. 1986). Thus,

supervisory personnel may be considered personally involved if they: (1) directly

participated in the violation; (2) failed to remedy that violation after learning of it

through a report or appeal; (3) created, or allowed to continue, a policy or custom

under which the violation occurred; (4) had been grossly negligent in managing

subordinates who caused the violation; or (5) exhibited deliberate indifference to the

rights of inmates by failing to act on information indicating that the violation was

occurring. Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).

      Rodriguez’s Complaint does not allege any facts from which the court can

infer that Touchette was personally involved in the alleged constitutional violations.

Beyond being named as a party, Touchette’s name does not appear in the text of the

Complaint. Rodriguez does not allege that Touchette himself sought Rodriguez’s




                                           13
       Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 14 of 17




registration on the Vermont Sex Offender Registry or that he otherwise directly

participated in any unlawful action. He does not aver that Touchette had a policy

or custom of improperly requiring inmates to register as sex offenders. In fact,

Rodriguez does not even contend that Touchette was aware of the alleged

constitutional violation. See Jordan v. Fischer, 773 F. Supp. 2d 255, 278 (N.D.N.Y.

2011) (stating that defendants must become aware of the alleged unconstitutional

acts while they are ongoing and capable of being remedied). Thus, Rodriguez’s

claims for damages against Touchette in his individual capacity should be dismissed

for lack of personal involvement.

VII.   Defendants’ Additional Arguments

       Because I recommend dismissal of Rodriguez’s claims against all Defendants

for the reasons described in this Report and Recommendation, I do not consider

Defendants’ additional argument that Rodriguez’s claims for compensatory

damages are barred by the PLRA’s physical injury requirement. (Doc. 16 at 14–15.)

Under 42 U.S.C. § 1997e(e), a prisoner may not bring a federal civil action “for

mental or emotional injury suffered while in custody without a prior showing of

physical injury.” See also Thompson v. Carter, 284 F.3d 411, 417 (2d Cir. 2002)

(holding that a plaintiff under the PLRA “cannot recover damages for mental or

emotional injury for a constitutional violation in the absence of a showing of actual

physical injury”). However, even absent physical injury, a prisoner-plaintiff may

still recover compensatory damages for the loss of a “constitutional liberty interest.”

See, e.g., Holland v. City of New York, 197 F. Supp. 3d 529, 537 (S.D.N.Y. 2016)




                                          14
     Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 15 of 17




(collecting cases). Here, it is not clear whether Rodriguez’s claims implicate a

protected liberty interest to exempt him from the physical injury requirement. See

Medina v. Cuomo, 7:15-CV-01283 (GTS/TWD), 2015 WL 13744627, at *13 (N.D.N.Y.

Nov. 9, 2015) (“[T]he issue of whether requiring an individual to register as a sex

offender implicates a liberty interest does not appear to have been conclusively

decided in this Circuit . . . .”); see also Gordon v. Semrung, 14-CV-324S, 2017 WL

2241966, at *6 (W.D.N.Y. May 23, 2017) (“[A] prisoner or parolee may have a liberty

interest in avoiding the stigma and tangible impairment associated with a

registered sex offender designation . . . .”); Yunus v. Robinson, 17-CV-5839 (AJN)

(BCM), 2018 WL 3455408, at *16 (S.D.N.Y. June 29, 2018) (finding plaintiff, who

had been convicted for kidnapping but was considered a sex offender because one

victim was under the age of 17, had a cognizable liberty interest in not being

required to register as a sex offender). However, because Rodriguez’s claims are

barred for nonexhaustion, it is unnecessary to determine whether his claims

implicate a protected liberty interest and whether the PLRA bars his claims for

compensatory damages.

      For the same reasons, it is unnecessary to address whether Rodriguez has

alleged sufficient facts to support his claims for punitive damages. See DiSorbo v.

Hoy, 343 F.3d 172, 186 (2d Cir. 2003) (explaining that punitive damages may be

awarded in a § 1983 action only when the plaintiff can show that the defendant’s

conduct was “motivated by evil motive or intent, or . . . involve[d] reckless or callous




                                           15
     Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 16 of 17




indifference to the federally protected rights of others” (quoting Smith v. Wade,

461 U.S. 30, 56 (1983))).

VIII. Motion to Clarify and Leave to Amend

      Lastly, Rodriguez asks the Court to clarify its September 27, 2019 Opinion

and Order and seeks leave to amend his Complaint. (Doc. 13.) Rodriguez

previously sought leave to file an Amended Complaint. (Doc. 6.) On September 27,

2019, the Court granted his request pursuant to Federal Rule of Civil Procedure

15(a) and explained that “an Amended Complaint, if filed, will supersede and

completely replace the original Complaint.” (Doc. 10 at 5.) Rodriguez now states

that he is confused by the Court’s Order and asks for clarification. In view of his

pro se status, the Motion to Clarify (Doc. 13) is GRANTED.

      Rodriguez emphasizes that he intended the document attached to his first

Motion to Amend to be his Amended Complaint. (Doc. 13 at 1). However, this

Court was clear that “the Motion to Amend does not operate to amend his

complaint.” (Doc. 10 at 5). Rather, the Court explained that Rodriguez must

separately file his Amended Complaint on or before October 28, 2019 in order for it

to supersede the original Complaint. (Id.) If he elected not to do so, the Court

informed him that further proceedings would “be conducted with reference to the

original Complaint.” (Id.)

      Rodriguez now again seeks leave to amend his Complaint. (Doc. 13.)

Ordinarily, a pro se plaintiff should be granted the opportunity “to amend at least

once when a liberal reading of the complaint gives any indication that a valid claim



                                          16
     Case 5:19-cv-00143-gwc-jmc Document 17 Filed 05/11/20 Page 17 of 17




might be stated.” Shomo v. City of New York, 579 F.3d 176, 183 (2d Cir. 2009)

(internal quotation marks omitted). However, where “amendment would be futile,

leave to amend need not be given.” Hill v. Curcione, 657 F.3d 116, 123 (2d Cir.

2011). Rodriguez has already been granted leave to amend his Complaint once.

(Doc. 10.) Because his action is barred for mootness, failure to exhaust

administrative remedies, and the doctrine of sovereign immunity, the defects in his

Complaint cannot be cured by amendment. Leave to amend should therefore be

denied.

                                    Conclusion

      For these reasons, I recommend that Defendants’ Motion to Dismiss (Doc. 16)

be GRANTED. Although Rodriguez’s Motion to Clarify is GRANTED I further

recommend that Rodriguez’s Motion to Amend Complaint (Doc. 13) be DENIED.

      Dated at Burlington, in the District of Vermont, this 11th day of May 2020.


                                              /s/ John M. Conroy            .
                                              John M. Conroy
                                              United States Magistrate Judge




       Any party may object to this Report and Recommendation within 14 days
after service thereof, by filing with the Clerk of the Court and serving on the
Magistrate Judge and all parties, written objections which shall specifically identify
those portions of the Report and Recommendation to which objection is made and
the basis for such objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d),
72(b)(2); L.R. 72(c). Failure to timely file such objections “operates as a waiver of
any further judicial review of the magistrate’s decision.” Small v. Sec’y of Health
and Human Servs., 892 F.2d 15, 16 (2d Cir. 1989).




                                         17
